DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closure member” in claims 10, 16, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Jonovski on 06/01/2022.

The application has been amended as follows: 
Specification:
Paragraph 0099. User interface (616) is similar to user interface (114) described above, except that user interface (616) is further configured to receive and communicate user input to control module (672). In that regard, user interface (616) may include one or more buttons, dials, other actuatable elements, or displayed graphics that are selectable by a user to indicate certain information pertaining to a surgical procedure to be performed or to stapling head assembly (640). By way of example only, such information may include any of the following: a desired staple formation height; a corresponding gap between anvil (650) and stapling head assembly (640) to which anvil (650) should be actuated during closure; a type or nominal thickness of tissue being fired upon with instrument (600); and/or a diameter of stapling head assembly (640). Such information, in combination with information provided by sensor (674), may be used by control module (672) to adjust strokes and/or rates of actuation of actuators (662, 664, 666), and/or to adjust timing pauses between the powered actuations of actuators (662, 664, 666) to ensure optimal clamping, stapling, and cutting of tissue during a procedure, for example as described in greater detail below. 

Claims: 
Claim 1. A method of operating a powered surgical stapler having a motor unit, a controller in communication with the motor unit, and a stapling assembly operatively coupled with the motor unit and having a plurality of movable members, wherein the movable members are actuatable longitudinally by the motor unit to clamp, staple, and cut tissue, the method comprising:
(a) determining with the controller that a movable member of the plurality of movable members of the stapling assembly is in a first predetermined position; 
(b) executing an actuation algorithm with the controller to activate the motor unit to actuate the movable member longitudinally from the first predetermined position toward a second predetermined position; 
(c) determining with the controller that the movable member has reached the second predetermined position; 
(d) observing with the controller an actual longitudinal displacement of the movable member between the first predetermined position and the second predetermined position; 
(e) with the controller, comparing the actual longitudinal displacement to an expected longitudinal displacement stored by the controller, and determining that the actual longitudinal displacement differs from the expected longitudinal displacement by a difference value; and 
(f) adjusting the actuation algorithm with the controller based on the difference value.  
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-15, the allowable subject matter is in the context of the claims. Specifically, the steps of “(d) observing with the controller an actual longitudinal displacement of the movable member between the first predetermined position and the second predetermined position; (e) with the controller, comparing the actual longitudinal displacement to an expected longitudinal displacement stored by the controller, and determining that the actual longitudinal displacement differs from the expected longitudinal displacement by a difference value; and (f) adjusting the actuation algorithm with the controller based on the difference value” is novel in the art with respect to a powered surgical stapler with a movable member that clamps, staples, and cuts tissue. The prior art of Wenchell (US PGPub 2013/011008) discloses a powered surgical instrument with a memory having a simulation program stored to adjust the programming code coefficients used to calculate the firing parameters of the instrument; more specifically the current draw (paragraph 41). The longitudinal displacement is not measured in Wenchell. Another prior art of Shelton et al. (US PGPub 2018/0360452) discloses a powered surgical stapler and an algorithm that compares the actual displacement vs the anticipated displacement of only the second position; and subsequently adjusting the velocity stored in the algorithm. Shelton does not compare the actual/expected longitudinal displacement between the first and second predetermined positions to then adjust the algorithm accordingly; Shelton only adjusts the velocity based on an actual/anticipated second position. For these reasons, the claims are allowable over all prior art.
With regards to claims 16-18, the allowable subject matter is in the context of the claims. Specifically, the steps of “(d) observing with the controller an actual longitudinal displacement of the closure member between the first predetermined position and the second predetermined position; (e) with the controller, comparing the actual longitudinal displacement to an expected longitudinal displacement stored by the controller, and determining that the actual longitudinal displacement differs from the expected longitudinal displacement by a difference value; and (f) adjusting the actuation algorithm with the controller based on the difference value” is novel in the art with respect to a powered surgical stapler having a stapling assembly with a closure member that clamps, staples, and cuts tissue. The prior art of Wenchell (US PGPub 2013/011008) discloses a powered surgical instrument with a memory having a simulation program stored to adjust the programming code coefficients used to calculate the firing parameters of the instrument; more specifically the current draw (paragraph 41). The longitudinal displacement is not measured in Wenchell. Another prior art of Shelton et al. (US PGPub 2018/0360452) discloses a powered surgical stapler and an algorithm that compares the actual displacement vs the anticipated displacement of only the second position; and subsequently adjusting the velocity stored in the algorithm. Shelton does not compare the actual/expected longitudinal displacement between the first and second predetermined positions to then adjust the algorithm accordingly; Shelton only adjusts the velocity based on an actual/anticipated second position. For these reasons, the claims are allowable over all prior art.
With regards to claims 19-20, the allowable subject matter is in the context of the claims. Specifically, the steps of “(d) observing with the controller an actual displacement of the first movable member between the first predetermined position and the second predetermined position; (e) with the controller, comparing the actual longitudinal displacement to an expected longitudinal displacement stored by the controller, and determining that the actual longitudinal displacement differs from the expected longitudinal displacement by a difference value; and (f) adjusting the actuation algorithm with the controller based on the difference value” is novel in the art with respect to a powered surgical stapler having a first and second movable member that clamps, staples, and cuts tissue. The prior art of Wenchell (US PGPub 2013/011008) discloses a powered surgical instrument with a memory having a simulation program stored to adjust the programming code coefficients used to calculate the firing parameters of the instrument; more specifically the current draw (paragraph 41). The displacement is not measured in Wenchell. Another prior art of Shelton et al. (US PGPub 2018/0360452) discloses a powered surgical stapler and an algorithm that compares the actual displacement vs the anticipated displacement of only the second position; and subsequently adjusting the velocity stored in the algorithm. Shelton does not compare the actual/expected displacement between the first and second predetermined positions to then adjust the algorithm accordingly; Shelton only adjusts the velocity based on an actual/anticipated second position. For these reasons, the claims are allowable over all prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/02/2022


/KATHERINE M SHI/Primary Examiner, Art Unit 3771